Case 1:19-cr-00391-AT Document 103 Filed 01/25/21 Page 1of1

 

 

USDC SDNY

UNITED STATES DISTRICT COURT DOCUMENT

SOUTHERN DISTRICT OF NEW YORK atelier

UNITED STATES OF AMERICA, DOC —_

DATE FILED: _ 1/25/2021

-against-

GERALD VASQUEZ, 19 Cr. 391-1 (AT)

GARY BIERD, 19 Cr. 391-2 (AT)

IRVIN CASTILLO, 19 Cr. 391-3 (AT)

DAUBRIEL DISLA, and 19 Cr. 391-4 (AT)

JOSE VARGAS, 19 Cr. 391-6 (AT)

 

Defendants. ORDER
ANALISA TORRES, District Judge:

 

Sentencing is currently scheduled for Defendant Jose Vargas on February 4, 2021, and
Defendants Gerald Vasquez, Irvin Castillo, Gary Bierd, and Daubriel Disla on February 11,
2021. Those proceedings are ADJOURNED as follows:

1. On September 1, 2021, at 1:00 p.m. sentencing shall be conducted for Vargas.
2. On September 8, 2021, at 1:00 p.m. sentencing shall be conducted for for Vasquez,
Bierd, Castillo, and Disla.

Defendants’ sentencing submissions are due two weeks before their sentencing date. Those
Defendants who have already filed a sentencing submission may file an updated submission by
that deadline. The Government’s sentencing submissions are due one week before the relevant
sentencing date.

SO ORDERED.

Dated: January 25, 2021
New York, New York

OQ

ANALISA TORRES
United States District Judge

 
